ICJ_058_NuclearTests_AUS_FRA_1974-12-20_JUD_01_ME_03_EN.txt. 275

SEPARATE OPINION OF JUDGE FORSTER
[Translation ]

I voted in favour of the Judgment of 20 December 1974 whereby the
International Court of Justice has brought to an end the proceedings
instituted against France by Australia on account of the French nuclear
tests carried out at Mururoa, a French possession in the Pacific.

The Court finds in this Judgment that the Australian claim ‘no longer
has any object and that’ it “is therefore not called upon to give a decision
thereon”.

Thus end the proceedings.

I wish, however, to make the following clear:

That the Australian claim was without object was apparent to me
from the very first, and not merely subsequent to the recent French
statements: in my view it lacked object ab initio, and radically.

The recent French statements adduced in the reasoning of the Judgment
do no more than supplement (to useful purpose, I admit) what I con-
ceived to be the legal arguments for removal of the case from the Court’s
list. But there would be no point in rehearsing these arguments now that
the proceedings are over.

I wish, finally, to state in terms that I personally have noted nothing in
the French statements which could be interpreted as an admission of any
breach of positive international law; neither have I observed in them
anything whatever bearing any resemblance to a concession wrested from
France by means of the judicial proceedings and implying the least
abandonment of that absolute sovereignty which France, like any other
State, possesses in the domain of its national defence.

As for the transition from atmospheric to underground tests, I see it
simply as a technical step forward which was due to occur; that, and no
more.

(Signed) 1. FORSTER.

26
